Citation Nr: 1549201	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability to include as secondary to a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from June 1977 to February 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a Board videoconference hearing in August 2011 but failed to appear for the hearing.  Accordingly, his request for a Board hearing is deemed to have been withdrawn.

In June 2012 and September 2014, the Board remanded this claim for additional development.  The directed development has been completed and the necessary medical opinions were obtained.  This case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2015, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  Symptoms of a low back disability were not chronic in service and have not been continuous since service separation, and the Veteran's current low back disability did not manifest to a degree of 10 percent within a year of service separation. 
 
2.  The evidence of record makes it less likely than not that the Veteran's current low back disability is related to disease or injury or other event in active service or is caused by or permanently aggravated by his service-connected knee disability.




CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In April 2008 and June 2010, the Veteran indicated that he had no additional evidence or information to submit in support of his claim.   

VA provided a VA examination in 2012 and a medical opinion was obtained in 2014 as to the nature and likely etiology of the claimed low back disability.  The Board finds that the VA examination and medical opinions are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of either the examination or the medical opinions.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.

3.  Analysis: Service Connection for a Low Back Disability.  

The Veteran contends that he has a low back disability that is due to an injury in service.  In his February 2008 claim, the Veteran indicated that he incurred a lower back injury while shoveling snow at Cannon Air Force Base.  He reported receiving treatment for his back at the military hospital in Clovis, New Mexico.  In an August 2008 statement, the Veteran indicated that his low back condition was a direct result of shoveling snow while stationed at Cannon Air Force Base, New Mexico.  He indicated that after hurting his back, he went to sick call and was placed on light duty until being discharged from active duty.  He stated that he has continued to experience lower back pain since being discharged from the military. 

As will be explained below, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current low back disability first manifested many years after service separation and is not related to injury or event in active service.    

Service treatment records show no treatment or diagnosis of a low back disability.  A June 1981 service examination report indicates that the Veteran denied having recurrent back pain.  Physical examination of the spine was normal.  Discharge examination dated in December 1985 indicates that physical examination of the spine was normal.  The Veteran reported having recurrent back pain.  The examiner noted that the Veteran reported having recurrent back pain in 1977 due to strenuous lifting, no treatment was sought, and etiology was unknown.  The Veteran separated from active service in Febraury 1986.  

As noted, the Veteran contends that his low back condition was a direct result of shoveling snow while in active service.  The Veteran is competent to describe a firsthand event such sustaining an injury and to describe observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran does not have the medical expertise to diagnose any disability that results from the injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a medical diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no evidence showing that the Veteran has medical expertise or training and he is not competent to provide any medical diagnoses or medical opinions.  Thus, the Board finds that there is competent evidence that the Veteran injured his back when shoveling snow in service but there is no competent and credible evidence that the injury resulted in a low back disability.  There is competent evidence that the Veteran reported having recurrent back pain upon service separation in December 1985 but the weight of the evidence shows that a physical examination of the spine was normal upon separation examination.  

There is no competent evidence of record showing a diagnosis of thoracolumbar spine arthritis compensable to 10 percent within one year from service separation.  The first evidence of arthritis of the spine substantiated by x-ray evidence was upon VA examination in July 2012, which was more than 25 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, presumptive service connection for low back arthritis pursuant to  C.F.R. § 3.307(a) is not warranted.  

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a low back disability in service or since service separation.  The service treatment records do not document chronic or recurrent low back pain or other low back symptoms until the separation examination in December 1985.  The Veteran reported "yes" when asked if he had recurrent back pain upon separation examination in December 1985.  The examiner noted that the Veteran reported having back pain in 1977 due to strenuous lifting, no treatment was sought, and etiology was unknown.  It is not clear from these remarks whether the Veteran had recurrent back pain since 1977.  As noted, a June 1981 service examination report indicates that the Veteran denied having recurrent back pain.  Examination of the spine in December 1985 was normal.  

In the September 2008 notice of disagreement, the Veteran made the assertion that he has had back pain since discharge from service.  The Board finds that the Veteran's lay statements have limited credibility since the statements were first made over 20 years after service separation and were made in connection with his claim for compensation.  The lay statements are too general and are not supported by the other evidence of record.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board notes that the service treatment records do not support the Veteran's assertion that he was treated for a back injury in service and was placed on a profile for light duty.  The service records do not document a profile for a back disability.  Further, the December 1985 separation examination report indicates that the Veteran reported that he did not seek treatment for the back pain in service.  The Veteran's own statements concerning the back disability are inconsistent.  For example, VA emergency room records dated in July 2008 indicate that the Veteran reported that he developed back pain after lifting and twisting at a new job that he started two days prior.  VA treatment records dated in August 2008 indicate that the Veteran reported having back pain after falling on ice in the 1980s and he reported that his back was never the same.  Additionally, in an August 2008 statement, the Veteran asserted that after hurting his back in service he went to sick call and was placed on light duty until being discharged.  However, on a December 1985 medical history survey completed in conjunction with his separation physical, the medical officer noted that the Veteran had not sought treatment since developing back pain in 1977 following strenuous lifting.  If the Veteran's statement in 2008 were accurate it would seem that there would have been some mention of treatment or profile being issued, but there was not.  The medical history survey was generated contemporaneous with the Veteran's military service, compared to his statements provided decades later in conjunction with a claim for benefits.  As such, it is given greater weight.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
 For these reasons, the Board finds the Veteran's lay statements lack sufficient consistency to establish continuity of symptomatology from separation to the diagnosis of a chronic back disability decades later. 

As noted, VA treatment records document complaints of low back pain beginning in January 2006.  See the VA treatment records dated in January 2006, Febraury 2006, May 2006, October 2006, Febraury 2007, and February 2008.  MRI of the spine in August 2008 was negative.  A diagnosis was not made until the 2012 VA examination.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran began to have chronic and continuous symptoms of back pain in 2006, almost 20 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

There is no competent medical evidence of record indicating that the current low back disability is related to injury or other event in active service.  In fact, the weight of the competent and credible evidence establishes that the current low back arthritis is not due to disease or injury in service but is due to aging.  

A July 2012 VA examination report indicates that the diagnosis was back strain with arthritis.  The VA examiner noted that the claims folder was reviewed and there was no documented back injury.  The VA examiner noted that the Veteran had low back pain but no operations and the pain was not radicular.  The VA examiner, an orthopedist, indicated that after review of the file and a physical examination, it was his opinion that it was less likely than not that the Veteran's back disability was related to service or one episode of snow shoveling, but rather the back disability was due to natural age progression. 

VA obtained an addendum opinion in December 2014.  The VA orthopedist reviewed the VBMS file.  The VA orthopedist indicated that the diagnosis for the back disability was arthritis that was naturally occurring and not likely related to a remote snow shoveling episode and was not likely aggravated by a knee condition but was due to natural age progression. 

The Board finds the 2012 and 2014 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as orthopedists, have the skill and expertise to analyze the medical evidence and render an opinion as to the etiology of arthritis and back strain and whether such disabilities are aggravated by a knee disability.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  

As noted, the Veteran himself has related his low back disability to the service-connected right knee disability and to the injury in service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis sand back strain falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

The Board finds the weight of the competent and credible evidence shows that the low back disability did not manifest in service, first manifested almost 20 years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the low back disability is not due to or permanently aggravated by the service-connected right knee disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disability on a direct and secondary basis, and the claim for service connection for a low back disability to include arthritis on a direct and secondary basis is denied. 


ORDER

Service connection for a low back disability to include arthritis is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


